             Case 2:20-mj-00231-BNW Document 31 Filed 04/21/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:20-cv-00713-APG-BNW

 4          Plaintiff                                  Order Denying Appeal from Magistrate
                                                       Judge’s Order and Petition for Writ of
 5 v.                                                              Mandamus

 6 CHE SUMMERFIELD,                                                   [ECF No. 1]

 7          Defendant

 8         The government has appealed Magistrate Judge Weksler’s order scheduling the

 9 preliminary hearing for 4:00 p.m. today. See ECF No. 19 in case number 2:20-mj-00231-BNW.

10 I have reviewed the related papers and find that Judge Weksler’s order is not clearly erroneous or

11 contrary to law. See Local Rule IB 3-1(a). Nor do I see any basis to issue a writ of mandamus.

12         In addition, the government has not shown any prejudice by having to conduct the

13 preliminary hearing by videoconference or telephone. The government concedes it has known

14 about this hearing since April 7, 2020. ECF No. 1 at 2:9-11; see also ECF No. 4 in case number

15 2:20-mj-00231-BNW (initial appearance setting preliminary hearing date). So, the witnesses and

16 evidence should be available and ready to present in court.

17         The government also contends that “to conduct a preliminary hearing now and not

18 provide the government an opportunity to seek indictment should a grand jury be convened

19 during the period of extension would result in the prospect of both conducting a preliminary

20 hearing under adverse circumstances and preparing and presenting an indictment in any event

21 (which would be the government’s intention if these conditions change).” ECF No. 1 at 9. The

22 government fails to explain—and I have not found any reason—why it would be denied the

23 opportunity to seek an indictment should a grand jury be convened. Nor has the government
            Case 2:20-mj-00231-BNW Document 31 Filed 04/21/20 Page 2 of 2



 1 shown why the deadline for a grand jury indictment cannot be extended under 18 U.S.C.

 2 § 3161(h). See also 18 U.S.C. § 3162(a)(1) (referencing extension of indictment deadline by

 3 § 3161(h). And the government has shown no harm from having to both conduct a preliminary

 4 hearing and present an indictment to a grand jury later.

 5         Accordingly, Magistrate Judge Weksler’s order (ECF No. 19 in case number 2:20-mj-

 6 00231-BNW) is AFFIRMED and the government’s appeal (ECF No. 1) is DENIED.

 7         DATED this 21st day of April, 2020.

 8

 9
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
